                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


RAYMOND RACEY,                                      )
                                                    )
       Petitioner,                                  )
                                                    )
v.                                                  )        Case No.         3:16-cv-00619
                                                    )                         REEVES
UNITED STATES OF AMERICA,                           )
                                                    )
       Respondent.                                  )


                                  MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s pro se motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255 [Criminal Court File No. 527]. 1 The government filed

a response in opposition [Doc. 612] and Petitioner filed a reply [Doc. 613]. For the reasons

discussed herein, the Court finds that Petitioner is entitled to an evidentiary hearing.

                                             I.      Background

       On June 11, 2015, Petitioner entered a guilty plea to: Count One of the indictment charging

the Petitioner with conspiracy to distribute 50 grams or more of methamphetamine in violation of

21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A); Count Two of the indictment charging the defendant

with conspiracy to manufacture 50 grams or more of methamphetamine in violation of 21 U.S.C.

§§ 846 and 841(a)(1), (b)(1)(A); and Count Four of the indictment charging the defendant with

knowingly and intentionally possessing equipment, chemicals, products, and materials used to




       1
           All citations to the record are found on the criminal docket in Case No. 3:14-CR-00089-PLR-HBG-2.

                                                        1
manufacture methamphetamine in violation of 21 U.S.C. § 843(a)(6), (d)(2). [Doc. 282, 288].

These pleas were not made pursuant to a plea agreement. [Doc. 384].

       On October 15, 2015, the Court sentenced Petitioner to 240 months’ imprisonment

followed by 10 years of supervised release. [Doc. 427]. Petitioner did not file an appeal of his

conviction or sentence.

                                         II.     Analysis

       To obtain relief pursuant to 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error

of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97

(6th Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal”

and establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

       Petitioner articulated four grounds of collateral challenge in his § 2255 motion: (1) that his

counsel was ineffective for failing to move to suppress evidence; (2) that his counsel was

ineffective during plea bargaining by failing to communicate a plea bargain counter offer with the

United States Attorney; (3) that counsel was ineffective for failing to file a direct appeal after

Petitioner requested that he do so on the day of sentencing; and, in an amended filing, (4) that

Amendment 794 to the United States Sentencing Guidelines provides a basis for a reduction in

sentence. [Docs. 527, 534]. However, Petitioner has conceded that the first and fourth arguments

are without merit and has withdrawn those claims, leaving the claims of ineffective assistance of




                                                 2
counsel arising from failing to communicate during plea bargaining and failure to file a direct

appeal. [Doc. 613].

A.     Legal Standard

       A petitioner alleging ineffective assistance of counsel must satisfy the two-part test set

forth in Strickland v. Washington, 466 U.S. 668, 687 (1987). Huff v. United States, 734 F.3d 600,

606 (6th Cir. 2013) (applying the Strickland test to an ineffective assistance of counsel claim).

First, the petitioner must establish, by identifying specific acts or omissions, that counsel’s

performance was deficient and that counsel did not provide “reasonably effective assistance,”

Strickland, 466 U.S. at 687, as measured by “prevailing professional norms.” Rompilla v. Beard,

545 U.S. 374, 380 (2005). Counsel is presumed to have provided effective assistance, and a

petitioner bears the burden of showing otherwise. Mason v. Mitchell, 320 F.3d 604, 616–17 (6th

Cir. 2003); see also Strickland, 466 U.S. at 689 (a reviewing court “must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that . . . the challenged action

might be considered sound . . . strategy” (internal citation omitted)).

       Second, a petitioner must demonstrate “a reasonable probability that, but for [counsel’s

acts or omissions], the result of the proceedings would have been different.” Strickland, 466 U.S.

at 694. “An error by counsel, even if professionally unreasonable, does not warrant setting aside

the judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at 691; see

also Smith v. Robbins, 528 U.S. 259, 285–86 (2000). If a petitioner fails to prove that he sustained

prejudice, the Court need not decide whether counsel’s performance was deficient. See United

States v. Hynes, 467 F.3d 951, 970 (6th Cir. 2006) (holding that alleged “flaws” in trial counsel’s




                                                  3
representation did not warrant new trial where the claims, even if true, did not demonstrate that

the jury would have reached a different conclusion).

       Further, the petitioner has the burden to establish that he is entitled to relief. See Bevil v.

United States, No. 2:06-CR-52, 2010 WL 3239276, at *3 (E.D. Tenn. Aug. 16, 2010) (recognizing

that “burden of proving ineffective assistance of counsel is on the petitioner”); see also Douglas

v. United States, No. 2:05-cr-07, 2009 WL 2043882 at *3 (E.D. Tenn. July 2, 2009) (stating that

“[w]hen a defendant files a § 2255 motion, he must set forth facts which entitle him to relief”).

The Sixth Circuit has provided that unless the “record conclusively shows that the petitioner is

entitled to no relief,” an evidentiary hearing is “mandatory.” Pola v. United States, 778 F.3d 525,

532–33 (6th Cir. 2015).

B.     Claim of Ineffective Assistance of Counsel for Failure to File a Direct Appeal

       In the Sixth Circuit, if “counsel . . . ignore[s] the defendant’s express instruction to file an

appeal,” that “amounts to a per se violation of the Sixth Amendment.” Campbell v. United States,

686 F.3d 353, 359 (6th Cir. 2012) (alteration in original) (internal quotation marks omitted)

(citation omitted); see also Ludwig v. United States, 162 F.3d 456, 459 (6th Cir. 1998) (finding

that a “failure to perfect a direct appeal when requested by the defendant violates the Sixth

Amendment without regard to the probability of success on appeal”). When counsel ignores

defendant’s express instruction to appeal, a petitioner is “entitled to relief under § 2255.”

Campbell, 686 F.3d at 359. A petitioner is entitled to such relief “regardless of the merits of [the

defendant’s] substantive claims.” Id. If a petitioner shows that “‘counsel’s constitutionally

deficient performance deprive[d him] of an appeal that he otherwise would have taken,’ courts are

to ‘presum[e] prejudice with no further showing from the defendant of the merits of his underlying




                                                  4
claims.’” Garza v. Idaho, 139 S. Ct. 738, 742 (2019) (quoting Roe v. Flores-Ortega, 528 U.S.

470, 484 (2000)).

       Here, Petitioner claims that “Mr. Poole failed to file [a] direct appeal after defendant

requested counsel to the day of sentencing.” [Doc. 527]. Likewise, Petitioner contends that,

beyond disregarding express instructions to file a notice of appeal, counsel “never responded to

any of defend[a]nts request[s] con[c]erning direct appeal” and disregarded letters, emails, and

phone calls about the appeal. Id. Further, Petitioner asserts that counsel did not file an Anders

brief, pursuant to Anders v. California, 386 U.S. 738, 744–45 (1967), showing that an appeal

would be frivolous. Id. The government argues that Petitioner’s assertion is contradictory; on one

hand, Petitioner claims that counsel failed to follow through with the requested appeal, yet, on the

other hand, claims that counsel “failed to consult with [Petitioner] when [counsel] should have

known his client might want to appeal” the sentence. [Doc. 612]. Consequently, the government

argues that this claim by Petitioner should be denied, but alternatively asserts that the Court could

conduct an evidentiary hearing.

       By their nature, attorney-client communications are “purported occurrences outside the

courtroom and upon which the record could, therefore, cast no real light.” Machibroda v. United

States, 368 U.S. 487, 494–95 (1962); see also MacLloyd v. United States, 684 Fed. App’x 555,

561 (6th Cir. 2017). Consequently, the record cannot reveal whether Petitioner gave counsel an

express and timely request for a direct appeal of his sentence that counsel ignored or neglected. In

a similar action involving a plea agreement and a waiver of appeal rights, the Sixth Circuit

remanded the case to the district court to “conduct an evidentiary hearing to determine if [the

petitioner] in fact expressed the desire for an appeal as he now asserts.” Campbell, 686 F.3d at

360.


                                                 5
         Here, based on the record, the Court cannot conclusively determine that Petitioner is not

entitled to relief on the basis of counsel’s failure to file a direct appeal, as it lacks sufficient

evidence to determine whether counsel failed to file a notice of appeal on Petitioner’s behalf,

despite an express and timely request from Petitioner that such notice be filed. Mr. Poole may be

called upon by the Court to testify at a hearing, and his testimony may or may not create a factual

dispute.

         As such, the Court finds that Petitioner is entitled to an evidentiary hearing limited solely

to the issue of whether Petitioner expressly and timely requested that counsel file a direct appeal

on his behalf. 2 See Pola, 778 F.3d at 532–33. The parties will be afforded an opportunity to

supplement the record with additional proof and other materials as provided in Rule 7 of the §

2255 Rules. Petitioner will be appointed counsel to represent him solely as to this issue.

                                                III.      Conclusion

         For the reasons discussed herein, Petitioner is entitled to an EVIDENTIARY HEARING.

Consequently, an evidentiary hearing before the Honorable Pamela L. Reeves, United States

District Judge, is SCHEDULED for September 30, 2019 at 10:00 a.m. in Courtroom 3C at the

Howard H. Baker, Jr. United States Courthouse in Knoxville, Tennessee. The evidentiary hearing

is limited to Petitioner’s claim in his § 2255 motion that counsel was ineffective for failing to file

a direct appeal of Petitioner’s sentence contrary to Petitioner’s direct, express request that counsel

do so.

         It is hereby ORDERED that, pursuant to Rule 8(c) of the Rules Governing § 2255 Cases

in the United States District Courts, Petitioner shall be appointed counsel to represent him in this




2
 The Court need not assess the merits of Petitioner’s other claims for relief until the issues regarding the filing of his
direct appeal have been resolved.

                                                            6
matter. Appointment of counsel is REFERRED to the Honorable H. Bruce Guyton, United

States Magistrate Judge, to APPOINT counsel to represent Petitioner as stated herein.

       In addition, it is ORDERED that the Bureau of Prisons relinquish custody of Raymond

Racey, Reg. No. 47741-074, to the United States Marshal. The United States Marshal shall

transport Petitioner from the McKean Federal Correctional Institution in Pennsylvania to

Knoxville, Tennessee on or before September 30, 2019, in order for him to meet with his counsel

and appear for this hearing. Thereafter, the United States Marshal shall return him to FCI McKean

at the conclusion of the evidentiary hearing.

       ENTER:

                                      ____
                                      ___________________________________________
                                         ______
                                              ___
                                                _____
                                                    _________
                                                            ___________
                                                                      ___________
                                      CHIEF
                                      CHIEF UNITED STATES DISTRICT    T JUDGE




                                                7
